Citation Nr: 1501861	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  12-27 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial rating higher than 10 percent for intervertebral disc syndrome (IVDS) with arthritis of the thoracolumbar spine.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1971 to December 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  That decision granted the Veteran service connection for his claimed lower back condition and assigned him an initial 10 percent rating.  He appealed for an even higher rating.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a March 2013 statement, the Veteran alleged that there are outstanding relevant VA treatment records at the Jack C. Montgomery VA Medical Center (VAMC).  Review of both the physical and electronic claims file reveals that the latest VA records added are from August 2012.  Pursuant to VA's duty to assist the Veteran, remand is necessary to add any outstanding VA treatment records to the file.  38 C.F.R. § 3.159(c) (2014). 

Additionally, the Veteran's last VA examination for his lower back conditions occurred over three years ago in August 2011.  He and his representative have variously stated that he should be afforded a new examination in order to better assess the current severity of his condition.  Therefore, upon remand he should be afforded a new VA examination for this purpose. 

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain all outstanding treatment records, including those at the Jack C. Montgomery VAMC, and associate them with the claims file. 

2. Then schedule a new VA examination to assess the current severity of his thoracolumbar spine, to include his IVDS and arthritis.  The appropriate Disability Benefits Questionnaire (DBQ) should be completed for this purpose.  

The claims file, including a copy of this REMAND, should be made available to the examiner.  Any indicated tests and studies are to be conducted.  All examination findings should be set forth in the examination report.

3. Review the claims file and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented, including possibly returning the report to the providing examiner for corrective action.
 
4. Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative with an SSOC and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




